ORDER
Tsoucalas, Judge:
Upon consideration of the Consent Motion of Plaintiff Meter S.p.A. for leave of Court to correct ministerial errors, and the entire record, it is hereby
Ordered that plaintiffs motion is granted; and it is further
Ordered that the Department of Commerce, International Trade Administration (“ITA”) is directed to correct with respect to Meter S.p.A. (1) the calculation of Meter’s cost of manufacturing by applying the computed adjustment percentage only to variable overhead costs and (2) the calculation of Meter’s general and administrative expense by removing the adjustment for “severence costs,” in Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From Italy; Final Results of Antidumping Administrative Reviews and Revocation in Part of an AntidumptingDuty Order, 60 Fed. Reg. 10959; and it is further
Ordered that ITA shall publish amended final results incorporating these corrections in the Federal Register within forty-five days of the entry of this order; and it is further
Ordered that all parties to this action are granted leave to file amended complaints to take into account any changes in the final result resulting from the ITA’s actions pursuant to this Order, within thirty days of the publication of the amended final results.